DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 01/21/2021 for application number 17/154,898. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-17 are presented for examination.

Priority
This application has claimed the benefit as a CON of Application Number 16/595,424 filed on 10/7/2019, which claims benefit to PRO Application Number 62/827,174 filed 03/31/2019. This application has claimed benefit as a CIP of Application Number 15/443,683 filed 02/27/2017, which claims benefit to PRO Application Number 62/300,919 filed 02/28/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lesner et al. (US 10,229,100 B1) in view of Dakin et al. (US 2016/0217119 A1) and further in view of Becker et al. (US 2018/0033147 A1).

Regarding claim 1, Lesner teaches a method for converting documents comprising: 
processing a digital image [Fig. 2, (202), Col. 16, lines 60-63, capturing a digital image of a paper document/form] of a document by a first neural network and a second neural network to find desired fields within said document [Fig. 2, (208-212), Col. 17, lines 5-13, analyze (i.e. first neural network) and comparing (i.e. second neural network) image data to find data fields];  
creating a fillable vertical form comprising said desired fields from said processed digital image and field descriptors respectively associated with said desired fields [Fig. 2, (220), Col. 17, lines 25-28, generate augmented image data (i.e. fillable form) with data fields]; and
converting said fillable vertical form into an app [Fig. 2, (222), Col. 17, lines 29-32, displaying fillable form to user (i.e. converting digital form into displayable application)].

But, Lesner does not explicitly teach receiving user input via said app to fill said desired fields with said user input; storing said desired fields filled with said user input; and generating a converted document comprising said desired fields filled with said user input and said field descriptors respectively associated said desired fields.
However, Dakin teaches processing a digital document by a first neural network and a second neural network to find desired fields within said document [Fig. 7, (702-706), Para. 32, process digital document and determine fillable form field candidates based on static form fields and attributes (i.e. first and second neural networks)]; creating a fillable vertical form comprising said desired fields from said processed digital image and field descriptors respectively associated with said desired fields [Fig. 7, (708), Para. 32, generate and select suggested fillable responses within the fillable form]; and receiving user input via said app to fill said desired fields with said user input [Fig. 7, (710), Para. 32, receive user inputs (i.e. acceptance or rejection of suggested responses)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the document conversion system of Lesner and incorporate the user input for a fillable form of Dakin to allow the system to receive user inputs after creating a fillable form.
A person having ordinary skill in the art would have been motivated to modify and include the user input for a fillable form to allow the user to fill in or accept/reject suggested responses within a fillable form to create an efficient and user friendly system.

However, Becker teaches processing a digital image of a document by a first neural network and a second neural network to find desired fields within said document [Fig. 6, (602-614), Paras. 49-54, identify image of a form and identify segments and features of the form (i.e. first and second neural networks)]; creating a fillable vertical form comprising said desired fields from said processed digital image and field descriptors respectively associated with said desired fields [Fig. 6, Paras. 49-60, create fillable form]; storing said desired fields filled with said user input [Fig. 6, (626), Para. 61, stores the fillable form with all data]; and generating a converted document comprising said desired fields filled with said user input and said field descriptors respectively associated said desired fields [Fig. 6, (626), Para. 61, stores the fillable form with all data and stores in cloud storage].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the document conversion system of Lesner and incorporate the document information storage of Becker to allow the system to store the created content.
A person having ordinary skill in the art would have been motivated to modify and include the document information storage to allow the user to save all created content for later user, creating an efficient and user friendly system.

Regarding claim 2, Lesner as modified by Dakin and Becker teach all of the limitations of claim 1 as describe above. Dakin further teaches selecting said digital image from at least a portion of a PDF document [Para. 32, the digital document can be a pdf].  

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the document conversion system of Lesner and incorporate the user input for a fillable form of Dakin to allow the system to receive user inputs after creating a fillable form.
A person having ordinary skill in the art would have been motivated to modify and include the user input for a fillable form to allow the user to fill in or accept/reject suggested responses within a fillable form to create an efficient and user friendly system.

Regarding claim 3, Lesner as modified by Dakin and Becker teach all of the limitations of claim 2 as describe above. Dakin further teaches wherein at least said portion of said PDF document comprises at least one of said desired fields [Fig. 7, (704-706), Para. 32, identify the fields and content within the pdf document].  

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the document conversion system of Lesner and incorporate the user input for a fillable form of Dakin to allow the system to receive user inputs after creating a fillable form.
A person having ordinary skill in the art would have been motivated to modify and include the user input for a fillable form to allow the user to fill in or accept/reject suggested responses within a fillable form to create an efficient and user friendly system.

Regarding claim 4, Lesner as modified by Dakin and Becker teach all of the limitations of claim 1 as describe above. Lesner further teaches creating said digital image from a non- digital document [Col. 8, lines 46-52, user can take a picture of a paper form to create a digital fillable form].  

Regarding claim 5, Lesner as modified by Dakin and Becker teach all of the limitations of claim 1 as describe above. Becker further teaches wherein said storing comprises storing said document including said fields filled with said user input in a PDF format [Fig. 6, (626), Para. 61, stores the fillable form with all data].  

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the document conversion system of Lesner and incorporate the document information storage of Becker to allow the system to store the created content.
A person having ordinary skill in the art would have been motivated to modify and include the document information storage to allow the user to save all created content for later user, creating an efficient and user friendly system.

Regarding claim 6, Lesner as modified by Dakin and Becker teach all of the limitations of claim 1 as describe above. Becker further teaches wherein said storing comprises uploading said document including said fields filled with said user input to a cloud-based storage [input [Fig. 6, (626), Para. 61, stores the fillable form with all data in cloud storage].  

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the document conversion system of Lesner and incorporate the document information storage of Becker to allow the system to store the created content.
A person having ordinary skill in the art would have been motivated to modify and include the document information storage to allow the user to save all created content for later user, creating an efficient and user friendly system.

Regarding claim 7, Lesner as modified by Dakin and Becker teach all of the limitations of claim 1 as describe above. Dakin further teaches wherein said user input is received from a mobile device displaying said fillable vertical form for interactive input therein [Fig. 7, (710), Para. 32, user input to accept or reject suggested content for each fillable field].  

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the document conversion system of Lesner and incorporate the user input for a fillable form of Dakin to allow the system to receive user inputs after creating a fillable form.
A person having ordinary skill in the art would have been motivated to modify and include the user input for a fillable form to allow the user to fill in or accept/reject suggested responses within a fillable form to create an efficient and user friendly system.

Regarding claim 8, Lesner as modified by Dakin and Becker teach all of the limitations of claim 1 as describe above. Dakin further teaches wherein said user input is received from a mobile device displaying said fillable vertical form for interactive input therein, and said user input comprises at least one of numerical, text, and/or image data [Para. 34, each field can be filled with at least text, number, etc.].  

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the document conversion system of Lesner and incorporate the user input for a fillable form of Dakin to allow the system to receive user inputs after creating a fillable form.
A person having ordinary skill in the art would have been motivated to modify and include the user input for a fillable form to allow the user to fill in or accept/reject suggested responses within a fillable form to create an efficient and user friendly system.

Regarding claim 9, Lesner as modified by Dakin and Becker teach all of the limitations of claim 1 as describe above. Lesner further teaches communicating said document including said fields filled with said user input [Col. 10, lines 8-23, user can email fillable form].  

Regarding claim 10, Lesner as modified by Dakin and Becker teach all of the limitations of claim 9 as describe above. Lesner further teaches wherein said communicating comprises e-mailing said document including said fields filled with said user input [Col. 10, lines 8-23, user can email fillable form].  

Regarding claim 11, Lesner as modified by Dakin and Becker teach all of the limitations of claim 1 as describe above. Lesner further teaches a system comprising a microprocessor and non-transient storage for at least one of said processing, said creating, said converting, said receiving, and said soring as claimed in claim 1 [Col. 23, Lines 4-11, storage for instructions to perform the steps listed above].  

Regarding claim 12, Lesner as modified by Dakin and Becker teach all of the limitations of claim 1 as describe above. Lesner further teaches a personal communication device comprising a microprocessor and non-transient storage deploying said app as claimed in claim 1 [Col. 20, line 59 – Col. 21, line 18, computing device with processor and memory to perform the steps listed above].  

Regarding claim 13, Lesner as modified by Dakin and Becker teach all of the limitations of claim 12 as describe above. Lesner further teaches an image capturing and processing optics and/or circuitry for capturing and generating said digital image of said document [Col. 8, lines 46-52, capturing image with camera of tablet].  

Regarding claim 14, Lesner as modified by Dakin and Becker teach all of the limitations of claim 12 as describe above. Lesner further teaches wireless and/or wired circuitry for transmitting and/or receiving said digital image and/or said document including said fields filled with said user input [Col. 10, lines 8-23, user’s mobile device (i.e. tablet) having the ability to communicate an email with fillable document].  

Regarding claim 15, Lesner as modified by Dakin and Becker teach all of the limitations of claim 1 as describe above. Becker further teaches wherein said document, said fillable vertical form, and/or said document including said fields filled with said user input is configured to be modifiable in the cloud-based applications [Fig. 6, (626), Para. 61, stores the fillable form with all data in cloud storage (i.e. being able to access content from cloud storage)].  

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the document conversion system of Lesner and incorporate the document information storage of Becker to allow the system to store the created content.
A person having ordinary skill in the art would have been motivated to modify and include the document information storage to allow the user to save all created content for later user, creating an efficient and user friendly system.

Regarding claim 16, Lesner as modified by Dakin and Becker teach all of the limitations of claim 1 as describe above. Lesner further teaches wherein said processing of said digital image of said document to find said desired fields within said document comprises: extracting textual data from said document by said first neural network; and Page 129 of 131finding said desired fields within said document related to said extracted textual data by said second neural network [Fig. 2, (208-212), Col. 17, lines 5-13, analyze (i.e. first neural network) and comparing (i.e. second neural network) image data to find data fields].
Dakin further teaches wherein said processing of said digital image of said document to find said desired fields within said document comprises: extracting textual data from said document by said first neural network [Fig. 7, (703-706), Para. 32, extracting text data from digital document]; and Page 129 of 131finding said desired fields within said document related to said extracted textual data by said second neural network [Fig. 7, (703-706), Para. 32, determining fillable fields].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the document conversion system of Lesner and incorporate the user input for a fillable form of Dakin to allow the system to receive user inputs after creating a fillable form.
A person having ordinary skill in the art would have been motivated to modify and include the user input for a fillable form to allow the user to fill in or accept/reject suggested responses within a fillable form to create an efficient and user friendly system.

Regarding claim 17, Lesner as modified by Dakin and Becker teach all of the limitations of claim 1 as describe above. Lesner further teaches wherein said processing of said digital image of said document to find said desired fields within said document comprises: extracting textual data from said document by said first neural network; and finding said desired fields within said document related to said extracted textual data by said second neural network [Fig. 2, (208-212), Col. 17, lines 5-13, analyze (i.e. first neural network) and comparing (i.e. second neural network) image data to find data fields].
Dakin further teaches wherein said processing of said digital image of said document to find said desired fields within said document comprises: extracting textual data from said document by said first neural network [Fig. 7, (703-706), Para. 32, extracting text data from digital document]; and finding said desired fields within said document related to said extracted textual data by said second neural network [Fig. 7, (703-706), Para. 32, determining fillable fields]; and said method further comprising applying natural language processing (NLP) to process said extracted textual data to determine a mathematical operation to be selectively performed to automatically generate input into at least one of said desired fields based on said NLP processing [Paras. 16 and 32, determine attributes for each field based on identified text within the form to suggest and/or find previous response information related to the identified fields].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the document conversion system of Lesner and incorporate the user input for a fillable form of Dakin to allow the system to receive user inputs after creating a fillable form.
A person having ordinary skill in the art would have been motivated to modify and include the user input for a fillable form to allow the user to fill in or accept/reject suggested responses within a fillable form to create an efficient and user friendly system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179